Title: To George Washington from Godfrey Bumgardner, 30 October 1796
From: Bumgardner, Godfrey
To: Washington, George


                        
                            
                            
                            Most Excellent President 
                            Harrison County October the 30th 1796
                        
                        I hope you will not take Amiss that One of your Subjects takes the Liberty to
                            send you a few Lines Hoping they may find you in health of Body & mind.
                        I am One of your old Soldiers. I Served in your Company in the Year 1754.
                            & a Grant of Land was Given By A proclamation of Robert Dinwide Governor of
                            Virginia But I am like to loose my Right for the Want of my Name Being found on the List The
                            Reason I expect is that I Got my Discharge Burnt But I have proved by my Neighbours Before
                            Captain Andrew Lewis that I had it & leave the provement to Mr Felix Gilbert,
                            who Told me he had Given it to your Brother in Fredericksburgh. Moreover I have never Receiv’d
                            Any pay at all for my Service. I humbly pray Dear Sir that you would Look into it & that I may
                            Get my pay & my Right to sd Grant.. for probably you may Remember me & if not
                            you may perhaps find my Name in some of the Lists or Records. please to Honour me with an
                            Answer By Colonel Jackson who may Give you some Information of my person & Your Compliance
                            Dear Sir Will Abundantly Oblige your faithful Subject & most Humble Servant
                        
                            Godfrey Bumgardner
                             
                        
                        
                            A Copy of The List taken from The Records at RichmondThere is Granted
                                unto the Following Men in the Year 1794 19th of February by A proclamation of Robert
                                Dinwide—Governor of Virginia & Survey’d by George Washington & Wm
                                Crafort on the Ohio river Above big Sandy &c.John Savage, Robert Langdon,
                                Edmund Waggonner, Richard Trotter, Wire Johnson Hugh McCoy, Richard Smith, John Smith
                                Charles Smith Agnus McDonnald—Nathan Chapman, Joseph Gatewood, James Samuel, Michael
                                Scully, Edward Goodwin William Bailey, Henry Bailey, Wm Coffland Mathew Dorran,
                                Christian Bumgarner &c.
                        
                        
                    